 REGENCY HERITAGE NURSING & REHABILITATION CTR
. 355 NLRB No. 103 
603
Regency Heritage Nursing and Rehabilitation Center 
and 
SEIU 1199, New Jersey Health Care Union.  
Case 22ŒCAŒ27992
 August 25, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND HAYES
 On February 27, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 353 NLRB 1027 (2009).
1  On March 
2, 2009, the Respondent filed a motion for reconsidera-
tion, which the Board denied on April 27, 2009.  There-
after, the Respondent filed a petition for review in the 
United States Court of Appeal
s for the District of Co-
lumbia Circuit, and the General Counsel filed a cross-

application for enforcement.  On June 17, 2010, the 
United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that 
under Section 3(b) of the Act, in order to exercise the 
delegated authority of the Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, the 
Board issued an order setting aside the above-referenced 
decision and order, and retained this case on its docket 
for further action as appropriate. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
The Respondent has filed a motion requesting that Members Pearce 
and Becker recuse themselves from 
participating in this proceeding. 
Member Pearce is recused, and has ta
ken no part in considering this 
case.  The Respondent™s motion requests that Member Becker be 

recused as a result of his having served as ﬁGeneral Counsel of the 
The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in 
the decision reported at 353 
NLRB 1027 supra, which has been set aside and which is 
incorporated herein by reference.
3                                                                                             
 SEIU when ‚Article XX™ and other internal ‚no raiding™ issues were 
litigated between Local 300, UFCW
, a party of interest in [
Regency 
Grande Nursing & Rehabilitation Center
] 22ŒCAŒ26231 and [
Regency 
Grande Nursing & Rehabilitation Center
] 22-CA-28331, and SEIU 
Local 1199.  David Gross is a principal in all of these facilities and 
cases.ﬂ  Member Becker played no role in and has no knowledge of the 
referenced art. XX proceedings.  He
 served as counsel to the Service 
Employees International Union prior 
to his service on the Board, but 
never as general counsel to the Union.  Consistent with the principles 
set forth in Pomona Valley Hosp
ital Medical Center
, 355 NLRB No. 40 
(2010), the Respondent™s request for Member Becker to recuse himself 
is denied.   
3 Having carefully considered the matt
er, we also reaffirm the earlier 
decision to deny the Respondent™s
 motion for reconsideration. 
 